UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7567



JOSEPH SHAW, a/k/a Jelani Husani Simba,

                Plaintiff - Appellant,

          and


CARL GENE BALLARD; NATHAN PHILLIPS, JR.,

                Plaintiffs,

          v.


JAMES BAXTER HUNT, JR.; MACK JARVIS; DANIEL L. STIENEKE; RUBY S.
BRANDON; JACK V. TURLINGTON; RANNY FUTRELL; R. R. RIVENBARK;
JAMES BYRUM; TRACY LEE UNDERWOOD; D. WALKER; SERGEANT CORBETT-
MOORE; S. MURPHY; DAVID SOMEESE; CORR OFFICER CORRECTIONAL
OFFICER, PHIPPS; R. R. RIVENBARK; S. COLLINS; STEWART,
Correctional Officer; JOSEPH LABELL; SERGEANT SUTTON; D. LEWIS;
MICHAEL T. BELL,

                Defendants - Appellees

          and


LIEUTENANT AUTRY; GEROTHA R. SPAIN; J. BAKER WILLIAMS;
JACKIE BANNERMAN; RAY KRYNICKI; T. THELMA SMITH; AGNES J.
ALLER, Nurse; CATHY S. DIXON; W. THOMPSON; JOANNE WISE;
MICHAEL EDWARDS

                Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:98-ct-000691-F)
Submitted:   April 17, 2008              Decided:   April 21, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Shaw, Appellant Pro Se.     William McBlief, Elizabeth F.
Parsons, William Dennis Worley, NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina; Charles T. Cunningham, PEEBLES &
SCHRAMM, Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Joseph Shaw appeals the district court’s order accepting

the recommendation of the magistrate judge in part and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.      Shaw v. Hunt, No.

5:98-ct-000691-F (E.D.N.C. Sept. 26, 2007).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                              - 3 -